YORK, J.
This action arose from a petition of Annie Hughes for partial distribution of property of the estate of Paul Flammer, her brother, as the separate property of deceased, to be divided in equal shares to herself and Mae E. Flammer, his widow, and the petition of the widow praying that all the property of deceased be decreed to be community property of deceased and herself, and that it be distributed solely to her. The facts alleged in both petitions as to how the various properties were acquired were denied in answers filed by the respective parties.
Respondent moved for judgment of nonsuit, which was denied, and upon conclusion of the hearing the court found that all the property of deceased was community property *125of respondent and deceased, and judgment was entered distributing the whole of said estate to respondent as widow of decedent. This appeal is prosecuted by the sister of decedent from said judgment.
The findings of the trial court are very complete and were found on evidence introduced, although it is true that there was a substantial conflict in the evidence on all controverted matters. We have been forced to examine the evidence set out in the transcript by reason of the failure of appellant to quote therefrom in her opening brief. The findings were sufficient to support the judgment and the decree ordering distribution made and entered.
The judgment is affirmed.
Conrey, P. J., and Houser, J., concurred.